UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JOHN XIE,

                 Plaintiff,

         v.
                                                          No. 21-cv-1289 (DLF)
 KELU CHAO, Acting Chief Executive
 Officer, U.S. Agency for Global Media

                 Defendant.


                                 MEMORANDUM OPINION

       John Xie brings claims against the United States Agency for Global Media under the

Rehabilitation Act. Before the Court is Acting Chief Executive Officer Kelu Chao’s Partial

Motion to Dismiss, Dkt. 11. For the reasons that follow, the Court will grant the Motion in part

and deny it in part.

I.     BACKGROUND

       A.      Facts

       John Xie joined the “China Branch” of Voice of America (“VOA”) in February of 1993

and was promoted to Supervisory International Broadcaster in May of 2016. Compl. ¶¶ 15–16,

Dkt. 1. VOA is a federally-funded station supported by the defendant United States Agency for

Global Media (“the Agency”). Id. ¶ 5.

       Xie suffers from a rare disorder called Chiari 1 Malformation. Id. ¶¶ 21–22. This

condition causes a host of symptoms, including polyneuropathy, depressive disorder, anxiety

disorder, seizure disorder and a headache disorder. Id. ¶ 25. Stress can increase the severity of

his symptoms, including the stress induced by the fast-paced reporting of “hard news.” Id. ¶¶ 18,
24. Following a flare-up in symptoms, Xie reported his condition to Ernest Torriero, his superior

and Chief of the China Branch. Id. ¶¶ 30–31.

       On July 31, 2018, days after learning of Xie’s illness, Torriero proposed a restructuring

of the China Branch. Id. ¶ 32. Under the proposal, Wei Hu, another VOA employee, would

replace Xie as sole supervisor of the morning A.M. News/Radio Team, stripping him of

supervisory and editorial authority. Id. ¶¶ 32–33. Torriero informed Xie that he made these

changes because of his health. Id. ¶ 32.

       Xie appealed the proposal both to Torriero and to Torriero’s direct supervisor, Jing

Zhang. Id. ¶¶ 36, 40–41. Neither request was granted. Id. ¶¶ 38, 45. Xie then requested a

transfer to the Versioning Team, another division within VOA, on September 6, 2018. Id. ¶ 51.

The next day, Torriero declined this request. Id. ¶ 53. Xie sought an appeal from VOA’s Human

Resources Manager on September 24, 2018, but it appears that the appeal was never granted. Id.

¶¶ 54–57.

       Torriero formally implemented the proposed reorganization of the China Branch on

October 9, 2018. Id. ¶¶ 60–62. From then on, Xie reported directly to Hu. Id. ¶ 64. On October

17, 2018, he requested a transfer to the Versioning or English Teaching teams or, alternatively,

the freedom to telework on days when his symptoms are present. Id. ¶¶ 68–69. These requests

were not granted. Id. ¶¶ 70–71, 85–86. Unable to obtain a transfer, Xie began to use sick leave

on days when he experienced symptoms. Id. ¶ 71.

       Tensions between Xie and Toerriero intensified in the days and weeks that followed.

Frustrated by the Agency’s treatment of his situation, Xie visited Torriero’s office on October

22, 2018. Id. ¶¶ 73–74. During this meeting, Torriero allegedly “became angry” and called

Xie’s use of sick leave “disruptive.” Id. ¶ 76. He stepped toward Xie “in an aggressive and




                                                2
threatening manner,” causing Xie to move backwards in fear. Id. ¶ 77. Torriero then “loudly

and aggressively” ordered Xie to leave his office. Id. ¶ 78. Xie immediately reported the

incident to both Zhang and Jenessa Coleman, a VOA Human Resources professional, promising

to take legal action. Id. ¶¶ 79–80. Coleman advised Xie that he could continue to use sick leave

for his condition. Id. ¶ 80. Still, the next day, Torriero instructed Xie not to use sick leave, as

doing so was “disruptive” to the operation of the China Branch. Id. ¶ 83.

       On October 26, 2018, Xie met with Torriero, Coleman, and Leslie Corbin, a professional

within the Agency’s Office of Civil Rights, to discuss his requests for accommodation, including

his requests to transfer to the Features Team, Versioning Team, or English Teaching Team. Id. ¶

85. While Agency officials denied those requests for accommodation, id. ¶¶ 85–86, they did

explain that the removal of his supervisory duties was an “unofficial accommodation,” id. ¶ 89.

Corbin noted that Xie had offered insufficient medical documentation to support his request for

accommodation and gave him until December 3, 2018 to substantiate his request with stronger

documentation. Id. ¶¶ 93, 95. Xie obtained additional documentation from his neurologist on

November 5, 2018. Id. ¶¶ 99–101.

       Xie’s symptoms persisted, and around November 25, 2018, his condition caused him to

make an error on a news piece. Id. ¶¶ 104–05. The next day, Xie’s Managing Editor, Joseph

Chen, accused him of not taking his job seriously and placed a counseling letter describing the

incident in his personnel record. Id. ¶¶ 108–09. A few days later, he used a sick day to visit the

emergency room to address his worsening condition. Id. ¶ 111. Having learned of his

hospitalization, Torriero and Chen emailed him the following day, informing him that he had

violated VOA’s sick leave policy. Id. ¶ 112.




                                                  3
        Throughout 2018 and the spring of 2019, Xie continued to ask for accommodations for

his condition. These requests were never granted. Id. ¶¶ 113–15.

        B.      Procedural History

        On October 29, 2018, Xie initiated EEO Counseling with the VOA Broadcasting Board

of Governors. Id. ¶ 97. He received notice of his right to file a formal EEO complaint on

February 28, 2019, which he filed on March 11, 2019. Id. ¶ 9. On February 10, 2021, the EEOC

found in favor of the Agency. Id. ¶ 13. Xie filed suit in this Court on May 10, 2021, alleging

several claims under the Rehabilitation Act, including intentional discrimination, failure to

accommodate, hostile work environment, retaliation, and interference. See id. ¶¶ 121–43.

II.     LEGAL STANDARDS

        Rule 12(b)(6) of the Federal Rules of Civil Procedure allows a defendant to move to

dismiss the complaint for failure to state a claim upon which relief can be granted. Fed. R. Civ.

P. 12(b)(6). To survive a Rule 12(b)(6) motion, a complaint must contain factual matter

sufficient to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). A facially plausible claim is one that “allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). This standard does not amount to a specific probability requirement,

but it does require “more than a sheer possibility that a defendant has acted unlawfully.” Id.; see

also Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise a right to relief

above the speculative level.”). A complaint need not contain “detailed factual allegations,” but

alleging facts that are “merely consistent with a defendant’s liability . . . stops short of the line

between possibility and plausibility.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).




                                                   4
        Well-pleaded factual allegations are “entitled to [an] assumption of truth,” id. at 679, and

the court construes the complaint “in favor of the plaintiff, who must be granted the benefit of all

inferences that can be derived from the facts alleged.” Hettinga v. United States, 677 F.3d 471,

476 (D.C. Cir. 2012) (internal quotation marks omitted). An “unadorned, the-defendant-

unlawfully-harmed-me accusation” is not credited; likewise, “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678. Ultimately, “[d]etermining whether a complaint states a plausible claim for

relief . . . [is] a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679.

III.    ANALYSIS

        The Agency moves to dismiss the intentional discrimination claim in Count I, the hostile

work environment claim in Count II, and the retaliation claim in Count III. Def.’s Mot. to

Dismiss at 6. The Court will address each claim in turn.

        A.      Exhaustion of Administrative Remedies

        The Rehabilitation Act requires a person alleging a violation to exhaust administrative

remedies by filing an administrative charge before bringing a civil suit. 29 U.S.C. § 794a(a)(1);

see also Crawford v. Duke, 867 F.3d 103, 105 (D.C. Cir. 2017). This exhaustion requirement

“serves the important purposes of giving the charged party notice of the claim and narrowing the

issues for prompt adjudication and decision.” Park v. Howard Univ., 71 F.3d 904, 907 (D.C.

Cir. 1995) (internal quotation marks and alteration omitted). A defendant may raise exhaustion

as an affirmative defense in a motion to dismiss “when the facts that give rise to the defense are

clear from the face of the complaint.” Smith–Haynie v. District of Columbia, 155 F.3d 575, 578

(D.C. Cir. 1998).




                                                    5
       The employee must first initiate contact with an EEO counselor within 45 days of the

allegedly discriminatory act. 29 C.F.R. § 1614.105(a)(1). Here, Xie initiated EEO counseling

on October 29, 2018. Compl. ¶ 97. But the Court agrees with the Agency that he failed to

exhaust administrative remedies for some of his claims. Def.’s Mot. to Dismiss at 7–9. At least

two alleged acts occurred before September 14, 2018: the July 31, 2018, proposed restructuring

of the China Branch and the September 7, 2018, denial of Xie’s September 6 request to transfer

to the Versioning Team. Compl. ¶¶ 32, 53, 97. To the extent the July 31 reorganization proposal

constitutes a discrete act of discrimination, it took place outside the required 45-day window and

is thus no longer actionable.

       While Xie did not exhaust the September 7 denial, he did, contrary to the Agency’s

claim, see Def.’s Reply at 6, Dkt. 17, exhaust a later, October 17, 2018 transfer denial. This

request to transfer to the Versioning or English Teaching teams, Compl. ¶ 68, was denied on

October 26, 2018, id. ¶¶ 85–86. Xie alleges that his October 17 request was a “reaffirm[ation]”

of his earlier one, id. ¶ 68, but the proposals were not identical, as he added the English Teaching

Team as an option. Id. And the September request had already been denied. Id. ¶ 53.

Accordingly, the September 7 and October 26 denials are “discrete discriminatory acts” that

“start[ed] a new clock for filing charges alleging [each] act.” Nat’l R.R. Passenger Corp. v.

Morgan, 536 U.S. 101, 113 (2002); see also Owens-Hart v. Howard Univ., 220 F. Supp. 3d 81,

93 (D.D.C. 2016) (“A new request for the same accommodation will restart the statute of

limitations clock” for failure-to-accommodate claims). Xie timely exhausted the latter, but not

the former, denial.




                                                 6
       Thus, the Court will grant the Agency’s motion to dismiss Xie’s discrimination and

retaliation claims to the extent they include the July 31, 2018, restructuring proposal and the

September 7, 2018, transfer request denial.

       B.      Failure to State a Discrimination Claim

       Xie argues that the Agency intentionally discriminated against him by restructuring the

China Branch. Pl.’s Opp’n at 10, Dkt. 13; Compl. ¶¶ 60–62.1 To state an intentional

discrimination claim under the Rehabilitation Act, the plaintiff must allege that he suffered an

adverse employment action because of his disability. Baloch v. Kempthorne, 550 F.3d 1191,

1196 (D.C. Cir. 2008).2 An “adverse employment action” involves “a significant change in

employment status, such as hiring, firing, failing to promote, reassignment with significantly

different responsibilities, or a decision causing a significant change in benefits.” Baird v.

Gotbaum, 662 F.3d 1246, 1248 (D.C. Cir. 2011) (internal quotation marks omitted); see also

Welch v. Skorton, 299 F. Supp. 3d 102, 111 (D.D.C. 2018) (same standard applies for

Rehabilitation Act claims); Chambers v. District of Columbia, 35 F.4th 870, 872 (D.C. Cir.

2022) (holding that a transfer decision can constitute an adverse employment action without any

showing of “objectively tangible harm”).




1
 It appears that Xie’s discrimination claim is based only on the China Branch restructuring. See
Pl.’s Opp’n at 6 (“Mr. Xie’s claims of disability discrimination in the terms and conditions of
employment stem from a reorganization of the leadership in the China Branch[.]”). Thus, the
Court does not address whether the October 26 denial of his transfer request qualifies as an
adverse employment action for purposes of the discrimination claim.
2
 The plaintiff must also allege that he has a disability within the meaning of the Act and that he
was “otherwise qualified for the position with or without reasonable accommodation.” Drasek v.
Burwell, 121 F. Supp. 3d 143, 160 (D.D.C. 2015) (internal quotation marks omitted). The
Agency does not contest either factor, nor does it challenge that the reorganization occurred
because of Xie’s disability.



                                                  7
       Xie sufficiently alleges that the China Branch reorganization was an adverse employment

action. Because he was stripped of editorial decision-making authority and placed under the

direct supervision of a new employee, he alleges that the restructuring caused his demotion.

Compl. ¶¶ 63–64; 89–91. “[T]he abrogation of . . . supervisory duties and other responsibilities”

constitutes an “adverse employment action.” Hutchinson v. Holder, 815 F. Supp. 2d 303, 312

(D.D.C. 2011). Xie does not allege a change in grade, nor has he reported a drop in income, see

Def.’s Mot. to Dismiss at 9–16, but “withdrawing an employee’s supervisory duties” can alone

“constitute[] an adverse employment action,” Stewart v. Ashcroft, 352 F.3d 422, 427 (D.C. Cir.

2003).3 And even though, as the Agency notes, the reorganization shifted “only some of

Plaintiff’s duties to the new supervisor,” Def.’s Reply at 6, a plaintiff need not allege that all of

his job responsibilities were changed by reorganization. “[A] material reduction of supervisory

responsibilities, no less than a total deprivation of such responsibilities, can amount to an adverse

employment action.” Ohal v. Bd. of Trs. of Univ. of Dist. of Columbia, 100 Fed. App’x 833, 834

(D.C. Cir. 2004). Taking Xie’s allegations that he lost editorial and supervisory authority as true,




3
  After briefing concluded in this case, the D.C. Circuit decided Chambers, 35 F.4th 870, which
holds that a transfer decision can constitute an adverse employment action without any showing
of “objectively tangible harm,” id. at 872. The Agency urges the Court not to apply Chambers
and instead look to “the text of the federal sector provisions of Title VII” to find that the
reorganization is not an adverse action. Def.’s Supp’l Authority at 2, Dkt. 19. But to agree with
Xie, the Court need not consider Chambers, which controls only lateral transfer cases, as
opposed to those involving effective demotions, see Harbour v. Univ. Club of Washington, No.
21-cv-2047, 2022 WL 2304033, at *6 n.4 (D.D.C. June 27, 2022). By alleging that he lost
editorial and supervisory duties, he was left with “significantly different” and “diminished”
responsibilities. See Czekalski v. Peters, 475 F.3d 360, 364 (D.C. Cir. 2007). That is enough to
show an adverse employment action even pre-Chambers. See id. Further, the Court would not
come to a different conclusion under Title VII’s federal sector provision. The China Branch
reorganization qualifies as a “personnel action” because it left Xie with a “significant change in
duties, responsibilities, or working conditions.” 5 U.S.C. § 2302(a)(2)(A)(xii).



                                                   8
as the Court must at this stage, he has shown that the restructuring qualifies as an adverse action.

Thus, the Court will deny the Agency’s motion to dismiss Xie’s intentional discrimination claim.

       C.      Failure to State a Hostile Work Environment Claim

       Xie also alleges that the Agency created a hostile work environment. A hostile work

environment exists where a plaintiff's employer subjects him to “discriminatory intimidation,

ridicule, and insult” that is “sufficiently severe or pervasive to alter the conditions of the victim's

employment and create an abusive working environment.” Baloch, 550 F.3d at 1201 (quoting

Harris v. Forklift Sys., 510 U.S. 17, 21 (1993)). In assessing whether a hostile work

environment exists, courts “look[] to the totality of the circumstances, including the frequency of

the discriminatory conduct, its severity, its offensiveness, and whether it interferes with an

employee’s work performance.” Id.

       Xie alleges that multiple VOA employees contributed to a hostile work environment. He

points to the following acts or events to support his claim:

       denying common requests for telework; subjecting him to hyper-scrutiny in his
       use of disability necessitated leave; labeling him as problematic; displaying
       violent outbursts towards him and culminating in an incident where Mr. Torriero
       displayed aggressive and threatening behavior towards Mr. Xie in a manner that
       constitutes legal assault; ongoing targeting and defamatory accusations of
       journalistic malfeasance; disparate and negative placement of information in his
       personnel file and harassing him while in the emergency room in regards to the
       Agency’s leave policy, and mock[ing] his health.

Pl.'s Opp’n at 15; Compl. ¶¶ 68–72; 76–78, 83, 86, 108–12. These allegations do not

suffice to state a hostile work environment claim.

       Denying requests for telework, scrutinizing the use of sick days, requesting medical

information, and questioning work product are actions no more “severe” or “pervasive” than “the

removal of important assignments, lowered performance evaluations, and close scrutiny of

assignments by management.” Nurriddin v. Bolden, 674 F. Supp. 2d 64, 94 (D.D.C. 2009); see



                                                   9
also Tyes-Williams v. Whitaker, 361 F. Supp. 3d 1, 8 (D.D.C. 2019) (“[A] plaintiff's being denied

an award, the opportunity to telecommute, certain training, and a transfer [come] nowhere near

satisfying the . . . standard for a hostile work environment.”) (internal quotation marks omitted);

Saulsberry v. Barr, 468 F. Supp. 3d 340, 350 (D.D.C. 2020) (“[S]elective enforcement of

[telework] policies does not necessarily indicate conduct giving rise to a hostile work

environment claim.”) (internal quotation marks omitted).

       Torriero’s alleged threats and aggressive behavior also did not create a hostile work

environment. While Title VII, the ADA, and the Rehabilitation Act prohibit discrimination, they

do not guarantee civility in the workplace. See Baloch, 550 F.3d at 1199. Indeed, “[b]osses may

be harsh, unfair and rude” without creating a hostile work environment. Peters v. District of

Columbia, 873 F. Supp. 2d 158, 188 (D.D.C. 2012). Because of this high bar, “single incidents

are rarely severe or pervasive enough to constitute a hostile work environment.” Ham v. Ayers,

No. 15-cv-1390, 2019 WL 1202453, at *5 (D.D.C. Mar. 14, 2019). Those rare cases “tend to

involve acts of serious, physical violence or sexual assault.” Fields v. Vilsack, 207 F. Supp. 3d

80, 94 (D.D.C. 2016) (citing Turnbull v. Topeka State Hosp., 255 F.3d 1238, 1242–44 (10th Cir.

2001) (a single incident of sexual assault created a hostile work environment); Smith v. Sheahan,

189 F.3d 529, 531 (7th Cir. 1999) (serious physical assault created a hostile work environment)).

       Torriero’s conduct does not rise to the same level. He neither made contact with Xie nor

caused him any physical harm. Rather, he stepped toward Xie in an aggressive manner and

loudly instructed him to leave the office. Compl. ¶¶ 76–78. This behavior is closer to an

“ordinary tribulation[] of the workplace” than a serious physical assault. Faragher v. City of

Boca Raton, 524 U.S. 775, 788 (1998) (internal quotation omitted). Such incidents have not

generally been held to create a hostile work environment. See Akosile v. Armed Forces Ret.




                                                10
Home, 938 F. Supp. 2d 76, 87 (D.D.C. 2013) (“Negative interactions with supervisors, even

when a supervisor yells and uses profanity, generally do not meet the [severe or pervasive]

standard.”); Brooks v. Grundmann, 851 F. Supp. 2d 1, 6–7 (D.D.C. 2012), aff’d, 748 F.3d 1273

(D.C. Cir. 2014) (holding that supervisors did not subject plaintiff to a hostile work environment

when they “raised their voices during meetings” and “threw a notebook in her direction”);

Fields, 207 F. Supp. 3d at 94 (holding that a supervisor did not create a hostile work environment

when he “screamed” and “slammed the door so hard that it shook the walls of the office”)

(internal quotation marks omitted).

       Accordingly, the Court will grant the Agency’s motion to dismiss the hostile work

environment claim.

       D.      Failure to State a Retaliation Claim

       Finally, Xie alleges that the Agency retaliated against him through discrete action and

through a retaliatory hostile work environment.

               1.      Discrete Retaliation Claim

       The Rehabilitation Act makes it unlawful to “coerce, intimidate, threaten, or interfere

with any individual in the exercise or enjoyment of, or an account of his or her having exercised

or enjoyed . . . any right granted or protected by this chapter.” 42 U.S.C. § 12203(b). An

employee claiming a violation of this provision must establish that “(i) []he engaged in

statutorily protected activity’; (ii) ‘[]he suffered a materially adverse action by h[is] employer’;

and (iii) ‘a causal link connects the two.’” Solomon v. Vilsack, 763 F.3d 1, 14 (D.C. Cir. 2014)

(alterations in original) (quoting Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir. 2009)). A

“materially adverse action” is similar to, but slightly broader than, an “adverse employment

action” as that term is used in the discrimination context. Indeed, the antiretaliation provision is




                                                  11
“not limited to discriminatory actions that affect the terms and conditions of employment.”

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 64 (2006). A plaintiff establishes a

“materially adverse action” if the employer’s conduct “might have ‘dissuaded a reasonable

worker from making or supporting a charge of discrimination.’” Id. at 68 (quoting Rochon v.

Gonzales, 438 F.3d 1211, 1219 (D.C. Cir. 2006)). While a retaliation claim can be grounded in

harms inflicted outside the employment sphere, “[p]urely subjective injuries, such as

dissatisfaction with a reassignment, public humiliation, or loss of reputation, are not adverse

actions.” Holcomb v. Powell, 433 F.3d 889, 902 (D.C. Cir. 2006).

       The Agency does not contest that Xie engaged in protected activity and instead

challenges the second prong. See Def.’s Mot. to Dismiss at 9–16. The Court agrees that Xie

does not point to any actionable conduct. First, Xie alleges that the denial of his request for

accommodation was itself a form of retaliation. Compl. ¶ 138. But plaintiffs cannot “double

count” a single discrete act under the Rehabilitation Act. See Floyd v. Lee, 968 F. Supp. 2d 308,

334 (D.D.C. 2013) (“[I]f the denial of a request for accommodation could itself support a claim

of retaliation based on the request, then every failure-to-accommodate claim would be

doubled.”).4

       Nor does the November 2018 counseling letter constitute a materially adverse action.

Routine discipline or criticisms do not typically constitute retaliation. To qualify as a “materially

adverse action,” letters of counseling must be “abusive in tone or language or a predicate for a

more tangible form of adverse action.” Hyson v. Architect of Capitol, 802 F. Supp. 2d 84, 102



4
  Xie appears to concede that Floyd bars the argument that the denial of the accommodation
request counts as a retaliatory act. See Pl.’s Opp’n at 13 (“[Floyd v. Lee] does little to help
Defendant in this matter in that many of [Xie’s] allegations go to actions other than the denial of
the reasonable accommodation request.”).



                                                 12
(D.D.C. 2011). Xie argues that the letter was “harmful in that [it] would be used to determine

[his] ratings, opportunities, and further discipline.” Pl.’s Opp’n at 13. But his complaint does

not allege that the letter promised financial or other job-related consequences or was used to

justify such a result. See Compl. ¶¶ 108–09. Nor does he claim that the letter was abusive. Id.

He alleges only that the letter, placed in an “ePerformance” file, recounted his editing mistake.

Id. This is not enough to make it an adverse act.

         Accordingly, the Court grants the Agency’s Motion to Dismiss the discrete retaliation

claim.

                2.      Retaliatory Hostile Work Environment Claim

         Xie also alleges that the discriminatory conduct that occurred after he first requested an

accommodation constituted a retaliatory hostile work environment. Pl.’s Opp’n at 15 n.10. He

urges the Court to adopt different standards for weighing retaliatory and substantive hostile work

environment claims. Id. at 14 n.9. While the latter is governed by the “severe” or “pervasive”

standard, he argues that the former is measured by the discrete retaliation standard: whether the

environment “might have ‘dissuaded a reasonable worker from making or supporting a charge of

discrimination.’” White, 548 U.S. at 64 (quoting Rochon, 438 F.3d at 1219).

         The Court disagrees. Courts in this circuit hold that a retaliatory hostile work

environment claim is governed by the same “severe” or “pervasive” standard. See Coady v.

Chao, No. 16-cv-2010, 2019 WL 4706908, at *5 (D.D.C. Sept. 26, 2019), aff'd, No. 19-cv-5292,

2020 WL 3409651 (D.C. Cir. June 11, 2020); Bergbauer v. Mabus, 934 F. Supp. 2d 55, 79

(D.D.C. 2013) (“Courts in our circuit typically apply the same legal standard as that used in the

discriminatory harassment context to determine whether retaliatory harassment is actionable.”);

Bonnette v. Shinseki, 907 F. Supp. 2d 54, 80 n.11 (D.D.C. 2012). Because the Court finds that




                                                  13
Xie has not stated a substantive hostile work environment claim, it will also dismiss his

retaliatory hostile work environment claim.


                                         CONCLUSION

       For the foregoing reasons, the Court grants in part and denies in part the Agency’s Partial

Motion to Dismiss. A separate order consistent with this decision accompanies this

memorandum opinion.




                                                             ________________________
                                                             DABNEY L. FRIEDRICH
                                                             United States District Judge
August 22, 2022




                                                14